 


109 HR 1119 IH: Essential Air Service Preservation Act of 2005
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1119 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Peterson of Pennsylvania (for himself, Mr. McHugh, Mr. Paul, Mr. Case, Mr. Berry, Mr. Rahall, Mr. Matheson, Mr. Boozman, Mr. Johnson of Illinois, Mr. Shuster, Mr. Sanders, Mr. Moran of Kansas, Mr. Sweeney, Mr. Michaud, Mr. Cramer, Mrs. Cubin, and Mr. Peterson of Minnesota) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to repeal the essential air service local participation program. 
 
 
1.Short titleThis Act may be cited as the Essential Air Service Preservation Act of 2005. 
2.Repeal of EAS local participation programSection 41747 of title 49, United States Code, and the item relating to such section in the analysis for subchapter II of chapter 417 of such title, are repealed.  
 
